DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 08/29/2022.
Claims 1, 8 and 15 have been amended and all other claims are previously presented.
Claims 3, 10 and 17 have been canceled.
Claims 1-2, 4-9, 11-16 and 18-20 are submitted for examination.
Claims 1-2, 4-9, 11-16 and 18-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment filed on August 29, 2022 has claims 1, 8 and 15 amended, claims 3, 10 and 17 canceled and all other claims are previously presented. Amended claims 1, 11 and 15 are independent ones.
Applicant’s remark, filed on August 29, 2022 at page 9, indicates, “Claims 15-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant has amended claim 15 to add the term "non- transitory." Accordingly, Applicant respectfully requests that the rejection be withdrawn in the next Office Communication.”
Applicant’s argument has been considered and is found persuasive. Therefore, the rejection to independent claim 15 have been withdrawn.
Applicant’s remark, filed on August 29, 2022 at pages 10-17, indicates, “A review of the art, however, reveals that (1) VoBa never even mentions or suggests using LiFi technology (acknowledged by the Office Action), and (2) while Hippelainen briefly mentions LiFi as one means of communication between devices, Hippelainen never teaches or suggests using LiFi to determine whether a server is in proximity to a location based device (called a "site anchor" by Hippelainen). So, even though Hippelainen obviously knew of LiFi technology, he chose not to teach or suggest using the LiFi technology to determine the proximity of Hippelainen's server to his site anchor. Instead, the reference provides several paragraphs and other examples of how this proximity is determined by Hippelainen. The Office Action cites Hippelainen, col. 24, lines 47-54 as teaching the LiFi aspects of Applicant's independent claims. … This is the only mention of LiFi in the Hippelainen reference. Even though Hippelainen is concerned with computing the distance between Hippelainen's "site anchor" and the server, Hippelainen never teaches or suggests using LiFi to compute or determine distance or proximity between the site anchor and the server. While Hippelainen provides various ways of computing this distance, none of the techniques taught by Hippelainen teach or suggest using LiFi. … The Office Action cites Hippelainen at col. 25, lines 53-61 as using LiFi to determine proximity of site anchor to the server. However, this paragraph of Hippelainen is referencing the distance determining techniques (e.g., Round Trip Time or RTT) between the site anchor and the server. These distance techniques, discussed above by Applicant, never teach or suggest using LiFi to calculate the distance between the site anchor and the server nor do these techniques taught by Hippelainen ever teach or suggest determining a proximity of the server to the site anchor using LiFi. … As described in extensive detail above, Applicant has shown that, while Hippelainen is aware of LiFi technology, the reference never teaches or suggests using LiFi to determine a proximity of the site anchor to Hippelainen's server. Instead, Hippelainen teaches a variety of other techniques (cell towers, keys, GPS, etc.) that can be used to determine the proximity of the site anchor to the server. Consequently, neither VoBa or Hippelainen, taken alone or in combination, teach or suggest "receiving a location data from a location based device via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device," as claimed by Applicant. Applicant's "providing..." and "receiving..." steps are based on location data received in the "receiving..." step, which has been shown to be neither taught nor suggested by VoBa or Hippelainen. It therefore follows that each of Applicant's independent claims is allowable over VoBa in view of Hippelainen.”
Applicant’s argument, filed August 29, 2022, have been fully considered, but not found persuasive. The arguments are not persuasive, as follows:
Applicant indicates that the applied references do not teach or disclose the use of Li-Fi to determine/calculate proximity/distance of a device in a site (datacenter or the like). However, independent claim 1 indicates the use of Li-Fi to receive location data and not how to use Li-Fi to determine or calculating a device proximity. In addition, the claim language indicates the use of Li-Fi provides communication between devices that are in a Line-of-Sight (LOS), that is well-known in the art.  Thus, examiner submits respectfully, that the applied references teaches the claimed features or limitations.
The applied reference by VoBa discloses a method of geolocation verification, including obtaining the geolocation of an operating system to determine if the device is authorized to operate in that region or area.  If the device or computer is not authorized, the access to resources or to operate is denied. In particular, VoBa discloses obtaining the geographical location of a particular computer and the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator (i.e. needs to be  previously authorized tom operate in that space, region polygon) for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.  See detailed rejection below and additional citation from Col. 6, lines 38-43 regarding the claimed feature of an indicator indicates whether the location based device is currently within a previously established authorized geographic polygon.
The applied reference by Hippelainen discloses a communication method (message exchange) between devices at the same data center. The method discloses the use of several technologies to prevent unauthorized messages from devices that are not in the same geolocation.  For example, Hippelainen teaches “Other mechanisms that prevent messages from being routed to a site anchor, which is not located in the same data center as the inquiring server, include but not limited to utilizing communication mechanisms that do not work at distances longer than hundred meters or so (i.e. LOS), like Bluetooth, RFID, infrared link, Wi-Fi, Li-Fi. Distance-bounding protocols can be used to verify the upper limit to the distance. Site specific data from an anchor can be trusted only if there is also trust that the data inquirer is communicating with the site anchor of its own site (see Col. 10, lines 38-47). Thus, Hippelainen clearly suggests the use of Li-Fi for geolocation application as it is already a well-known method of transmission between devices. Finally, Hippelainen discloses receiving location or geolocation data as a parameter to authorized communication between devices.  
Based on the section (ii) and (iii) above, the examiner submits that the combination of VoBa and Hippelainen clearly suggests the limitation, "receiving a location data from a location based device via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device," as VoBa teaches the location based device (i.e., GPS device) for providing data, such as the location data, which can be received via a LiFi communication scheme as described in Hippelainen.  Therefore, rejection to pending independent claim 1 based on the combination of VoBa and Hippelainen is maintained.
Similar remarks as listed above are presented for the independent claims 8 and 15.  Please refer to the aforementioned response, which addresses how the new combination of prior-art references by VoBa and Hippelainen renders the claimed limitations obvious.
Applicant further presents similar remarks as listed above for dependent claims, 2, 4-9, 12-14, 16 and 18-20. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by VoBa and Hippelainen would render the claimed limitations obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen.
As per Claim 1, VoBa teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.” … Col. 6, lines 21-24; “As shown in FIG. 1, processing unit 102, which comprises one or more microprocessors or microprocessor cores in computer 101, is designed to execute program instructions stored in system memory 104.” … Col. 5, lines 15-18; “Computer 101 may represent, for example, an enterprise or corporate server operating in its respective datacenter, or a server operated by a commercial hosting datacenter.”), the method comprising: 
receiving a location data from a location based device (VoBa, Cols. 1-2, line 62-9; “Geographic location of a position on Earth can be obtained from beacons like Wi-Fi access points and cell towers, from the IP address of a device, or it may come from other sources such as a Global Navigation Satellite System (GNSS) or Global Positioning System (GPS) device (i.e. location based device). The accuracy of geographic location information depends on the source, and may vary from the actual position of a device, computer or resource within the following exemplary ranges: GPS: within approximately 10 meters Wi-Fi: between approximately 30 meters and 500 meters Cell towers: between approximately 300 meters and 3,000 meters IP address: between approximately 1,000 meters and 5,000 meters.”) [via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device]; and 
providing the received location data to a bootable network asset, wherein the bootable network asset determines whether to operate based on the received location data (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”); and
receiving an indicator included in the received location data, wherein the indicator indicates whether the location based device is currently within a previously established authorized geographic polygon (VoBa, Col. 6, lines 11-14; “the method and system for geolocation verification of resources includes ascertaining and attesting that a computer or its operating system is operating within an authorized geographic location (i.e. polygon).” … Col. 6, lines 38-43; “In addition, obtaining the geographical location of a particular computer, the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self - contained application program, or a container.” … Col. 8, lines 32-37; “an assigned geolocation indicator (e. g., file attribute), which can inform a user of an intended permissible geolocation and identify if the computer object is tagged for verification (geo-tagged), can be associated with the computer object and therefore visible upon casual inspection by all users.”).
VoBa does not expressly teach:
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device,
However, Hippelainen teaches:
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device (Hippelainen, Col. 10, lines 38-47; “Other mechanisms that prevent messages from being routed to a site anchor, which is not located in the same data center as the inquiring server, include but not limited to utilizing communication mechanisms that do not work at distances longer than hundred meters or so (i.e. LOS), like Bluetooth, RFID, infrared link, Wi -Fi, Li - Fi. Distance-bounding protocols can be used to verify the upper limit to the distance. Site specific data from an anchor can be trusted only if there is also trust that the data inquirer is communicating with the site anchor of its own site.” … Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.” … Col. 25, lines 53-61; “the verification process may comprise determining a parameter indicative of distance between the site anchor 260 and the provisioning device 800. If the parameter indicates distance exceeding a threshold, the provisioning may be prevented (i.e. not in direct line-of-sight or out of range). One example of such parameter may be RTT (Round Trip Time). Another example may be use of signal quality measurement. The determination of the parameter indicative of distance may be performed by the site anchor 260 and/or the provisioning device 800.” … Col. 17, lines 63-65; “As described, the provisioning device 800 may be used at the site of the data center 200 or at a factory, for example.” (Examiner submits that the provisioning device (location based device) and the site anchor (handling system) are operating at the same site and one of the options to be connected is Li-Fi, thus the operating distance determined could be in direct line-of-sight (LOS).)
VoBa and Hippelainen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hippelainen’s system into VoBa’s system, with a motivation to communicate location data using a communication interface supported by LiFi (Hippelainen, Col. 1, lines 20-23 and Col. 24, lines 47-54).

As per claim 8, VoBa teaches an information handling system comprising:
one or more processors (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.” … Col. 6, lines 21-24; “As shown in FIG. 1, processing unit 102, which comprises one or more microprocessors or microprocessor cores in computer 101, is designed to execute program instructions stored in system memory 104.” … Col. 5, lines 15-18; “Computer 101 may represent, for example, an enterprise or corporate server operating in its respective datacenter, or a server operated by a commercial hosting datacenter.”);
[a Light Fidelity (LiFi) communications adapter];
a memory coupled to at least one of the processors (VoBa, Col. 3, lines 6-10; “In at least some embodiments, the method and system for geolocation verification of resources relates to a method that includes providing an operating system in communication with at least one processor and at least one memory communicatively coupled to the at least one processor.”); and
a set of instructions stored in the memory and executed by at least one of the processors to perform actions comprising (VoBa, Col. 3, lines 27-32; “In at least some additional embodiments, the method and system for geolocation verification of resources relates to a method that includes obtaining the geolocation of an operating system installed on a computing device that includes a processor and a memory having stored therein computer-executable instructions.”):
receiving a location data from a location based device (VoBa, Cols. 1-2, line 62-9; “Geographic location of a position on Earth can be obtained from beacons like Wi-Fi access points and cell towers, from the IP address of a device, or it may come from other sources such as a Global Navigation Satellite System (GNSS) or Global Positioning System (GPS) device (i.e. location based device). The accuracy of geographic location information depends on the source, and may vary from the actual position of a device, computer or resource within the following exemplary ranges: GPS: within approximately 10 meters Wi-Fi: between approximately 30 meters and 500 meters Cell towers: between approximately 300 meters and 3,000 meters IP address: between approximately 1,000 meters and 5,000 meters.”) [via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of-sight to a LiFi transmitter of the location based device]; and
providing the received location data to a bootable network asset, wherein the bootable network asset determines whether to operate based on the received location data (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”); and
receiving an indicator included in the received location data, wherein the indicator indicates whether the location based device is currently within a previously established authorized geographic polygon (VoBa, Col. 6, lines 11-14; “the method and system for geolocation verification of resources includes ascertaining and attesting that a computer or its operating system is operating within an authorized geographic location (i.e. polygon).” … Col. 6, lines 38-43; “In addition, obtaining the geographical location of a particular computer, the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self - contained application program, or a container.” … Col. 8, lines 32-37; “an assigned geolocation indicator (e. g., file attribute), which can inform a user of an intended permissible geolocation and identify if the computer object is tagged for verification (geo-tagged), can be associated with the computer object and therefore visible upon casual inspection by all users.”).
VoBa does not expressly teach:
a Light Fidelity (LiFi) communications adapter;
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device;
However, Hippelainen teaches:
a Light Fidelity (LiFi) communications adapter (Hippelainen, Col. 24, lines 47-51; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi.”);
receiving … via a Light Fidelity (LiFi) wireless communication adapter, wherein a LiFi receiver in the information handling system is within a direct line-of- sight to a LiFi transmitter of the location based device (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.” … Col. 25, lines 53-61; “the verification process may comprise determining a parameter indicative of distance between the site anchor 260 and the provisioning device 800. If the parameter indicates distance exceeding a threshold, the provisioning may be prevented (i.e. not in direct line-of-sight or out of range). One example of such parameter may be RTT (Round Trip Time). Another example may be use of signal quality measurement. The determination of the parameter indicative of distance may be performed by the site anchor 260 and/or the provisioning device 800.” … Col. 17, lines 63-65; “As described, the provisioning device 800 may be used at the site of the data center 200 or at a factory, for example.” (Examiner submits that the provisioning device (location based device) and the site anchor (handling system) are operating at the same site and one of the options to be connected is Li-Fi, thus the operating distance determined could be in direct line-of-sight (LOS).)
VoBa and Hippelainen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hippelainen’s system into VoBa’s system, with a motivation to communicate location data using a communication interface supported by LiFi (Hippelainen, Col. 1, lines 20-23 and Col. 24, lines 47-54).

As per claim 15, it is a computer program product claim that recites similar limitations to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Campagna et al. (US 2019/0312851) hereinafter Campagna.
As per claim 2, the combination of VoBa and Hippelainen teaches the method of claim 1. Hippelainen teaches further comprising: 
[authenticating the location based device by receiving], at the LiFi receiver, [a public key certificate from the location based device] using the LiFi wireless communication adapter (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.”).
The combination of VoBa and Hippelainen does not expressly teach:
authenticating the location based device by receiving, …, a public key certificate from the location based device …
However, Campagna teaches:
authenticating the location based device by receiving, …, a public key certificate from the location based device (Campagna, Parag. [0034]; “An unprovisioned device 102 may, as part of a provisioning process and/or in response to a command or executable code, provide certificate information 116 to the authorization host 120. In some embodiments, the certificate information 116 may include at least a hardware identifier 110, opaque attribute information 112, and a device public key 114 corresponding to the device private key 108.” … Parag. [0049]; “The authentication of a device to the datacenter network may include, for example, requesting that the device connecting to the network provide a digital certificate including attribute information (e.g., location metadata) that can be verified (e.g., by an authorization host).”).
VoBa, Hippelainen and Campagna are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Campagna’s system into VoBa-Hippelainen system, with a motivation to provide a mechanism for authorizing specific devices for use on a network is to provide authorized devices with a digital certificate that can be verified on the network. (Campagna, Parag. [0003]).

As per claim 9, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 16, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Chu et al. (US 2006/0031830) hereinafter Chu.
As per claim 4, the combination of VoBa and Hippelainen teaches the method of claim 1.  Hippelainen teaches the method further comprising: 
receiving a current location identifier included in the received location data (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”); and 
[comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing].
The combination of VoBa and Hippelainen does not expressly teach:
comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing.
However, Chu teaches:
comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing (Chu, Parag. [0025]; “The computer system is provided with a location device, such as a low-end GPS receiver, linked to the BIOS and the OS of the computing system. The location device provides current geographic or spatial location of the computer system. When application installation is requested, the current location is compared against a list of approved locations for installing software on the computer system. Once the list of pre-approved location is available, the OS compares the current location against the pre-approved list of locations. When the value matches (or falls within a range of) one of the pre-established locations, the installation of the software is allowed to complete.”).
VoBa, Hippelainen and Chu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chu’s system into VoBa-Hippelainen system, with a motivation to provide a method for when an action is requested to a computer system, the current location is compared against a list of approved locations for performing the request action on the computer system. No action is allowed on the computer system unless the current location is an approved location for the software and/or the computer system (Chu, Abstract).

As per claim 11, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 18, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

Claims 5, 6, 12-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Plumb (US 2016/0124987).
As per claim 5, the combination of VoBa and Hippelainen teach the method of claim 1. VoBa teach further comprising: 
[setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed]; and
providing the location status to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
The combination of VoBa and Hippelainen does not expressly teach:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Plumb teaches:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed (Plumb; Parag. [0036]; “For instance, in FIG. 2, the source system 202 would deter mine the location status of the requesting entity 201. The location status might be “unknown” in cases in which the location of the requestor is not able to be determined. The location status might also be a particular location or territory where the requestor is presently located.” … Parag. [0043]; “On the other hand, if decision block 601 results in a determination that the location status is a location of the requestor, (i.e., the location status of the requestor is not unknown “No” in decision block 601), the list of allowed (i.e. listed) territories (or “permitted locations”) are accessed (act 621).” … Parag. [0044]; “If there operation is not expressly allowed using the allowed territories (“No” in decision block 622), the list of denied (i.e. unlisted) territories (or “denied locations') are accessed (act 623). For instance, the source system may access the denied territories field 412 of the location data 400 corresponding to the file system entity. The source system then determines (decision block 624) whether or not the requested operation is expressly banned by any of the permitted territories in which the requestors location is or is within.”)
VoBa, Hippelainen and Plumb are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Plumb’s system into VoBa-Hippelainen system, with a motivation to provide a method for identify the location status associated with a requestor, in order to authorized the requested action. (Plumb, Parag. [0036]).

As per claim 6, the combination of VoBa, Hippelainen and Plumb teach the method of claim 5. Hippelainen teach further comprising: 
determining whether a current location identifier was received from the location based device (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”); and
In addition, VoBa teaches:
including any received current location identifier in the location identifier that is provided to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).

As per claim 12, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 13, the rejection of claim 12 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 19, the rejection of claim 15 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 20, the rejection of claim 19 it is incorporated. In addition, it is a computer program product claim that recites similar limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VoBa (US 10,063,565) in view of Hippelainen et al. (US 10,397,242) hereinafter Hippelainen as applied to claim 1, and further in view of Campagna et al. (US 2019/0312851) hereinafter Campagna, Chu et al. (US 2006/0031830) hereinafter Chu, and Plumb (US 2016/0124987).
As per claim 7, the combination of VoBa and Hippelainen teach the method of claim 1. Hippelainen further teaches the method comprising: 
[authenticating the location based device by receiving], at the LiFi receiver, [a public key certificate from the location based device] using the LiFi wireless communication adapter (Hippelainen, Col. 24, lines 47-54; “According to an embodiment, the communication interface(s) 920, 1120 support Light Fidelity (Li-Fi) based communication. Hence, for example, communication between the site anchor 260 and the provisioning device may be at least partly based on Li-Fi. For example, in some embodiments of the invention utilizing wireless communication, said wireless communication may be at least partly based on Li-Fi or utilizes Li-Fi.”); 
in response to a successful authentication of the location based device, determining whether a current location identifier was received from the location based device (Hippelainen, Col. 17, lines 1-7; “According to an embodiment, the provisioning device 800 transmits a configuration message per parameter (block 808). Thus, more than one configuration message may be transmitted. The parameter(s) may comprise the geolocation data 612, the jurisdiction identifier 614, the data center identifier 616, and/or keys (e.g. ciphering keys) related to the insertion to a particular hardware unit 550.”).
In addition, VoBa teaches: 
providing the location status to the bootable network asset (VoBa, Col. 2, lines 43-52; “In at least some embodiments, the method and system for geolocation verification of resources is directed to the use of geographic location data (e.g., GPS signals) to determine whether a computer object (such as a virtual hard disk), can be deployed and its virtual machine can be operated by a physical server located in a specific geographical location. Further, in at least some embodiments, the domain controller arbitrates by resolving whether the current geographic location of the operating physical server is inside of the geographic region where a virtual machine can be operated.” … Col. 6, lines 39-43; “the method and system for geolocation verification of resources can further include using geolocation information as a prerequisite indicator for starting and operating a computer object, such as a virtual machine, a self-contained application program, or a container.” … Col. 8, lines 51-54; “More particularly, the geographical coordinates for one or more locations, such as that of a datacenter to be authorized to operate the computer object, are obtained and stored.”).
The combination of VoBa and Hippelainen does not expressly teach:
authenticating the location based device by receiving, …, a public key certificate from the location based device …;
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing;
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Campagna teaches:
authenticating the location based device by receiving, …, a public key certificate from the location based device (Campagna, Parag. [0034]; “An unprovisioned device 102 may, as part of a provisioning process and/or in response to a command or executable code, provide certificate information 116 to the authorization host 120. In some embodiments, the certificate information 116 may include at least a hardware identifier 110, opaque attribute information 112, and a device public key 114 corresponding to the device private key 108.” … Parag. [0049]; “The authentication of a device to the datacenter network may include, for example, requesting that the device connecting to the network provide a digital certificate including attribute information (e.g., location metadata) that can be verified (e.g., by an authorization host ).”).
VoBa, Hippelainen and Campagna are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Campagna’s system into VoBa-Hippelainen system, with a motivation to provide a mechanism for authorizing specific devices for use on a network is to provide authorized devices with a digital certificate that can be verified on the network. (Campagna, Parag. [0003]).
The combination of VoBa, Hippelainen and Campagna does not expressly teach:
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing;
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Chu teaches;
in response to receiving the current location identifier from the location based device, comparing the received current location identifier with a set of pre-approved location identifiers, wherein the bootable network asset is further provided a result of the comparing (Chu, Parag. [0025]; “The computer system is provided with a location device, such as a low-end GPS receiver, linked to the BIOS and the OS of the computing system. The location device provides current geographic or spatial location of the computer system. When application installation is requested, the current location is compared against a list of approved locations for installing software on the computer system. Once the list of pre-approved location is available, the OS compares the current location against the pre-approved list of locations. When the value matches (or falls within a range of) one of the pre-established locations, the installation of the software is allowed to complete.”)
VoBa, Hippelainen and Chu are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chu’s system into VoBa-Hippelainen system, with a motivation to provide a method for when an action is requested to a computer system, the current location is compared against a list of approved locations for performing the request action on the computer system. No action is allowed on the computer system unless the current location is an approved location for the software and/or the computer system (Chu, Abstract).
The combination of VoBa, Hippelainen, Campagna and Chu does not expressly teach:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed;
However, Plumb teaches:
setting a location status to indicate a status of the information handling system's current location, wherein the status is selected from the group consisting of unknown, unlisted, and listed (Plumb; Parag. [0036]; “For instance, in FIG. 2, the source system 202 would deter mine the location status of the requesting entity 201. The location status might be “unknown” in cases in which the location of the requestor is not able to be determined. The location status might also be a particular location or territory where the requestor is presently located.” … Parag. [0043]; “On the other hand, if decision block 601 results in a determination that the location status is a location of the requestor, (i.e., the location status of the requestor is not unknown “No” in decision block 601), the list of allowed (i.e. listed) territories (or “permitted locations”) are accessed (act 621).” … Parag. [0044]; “If there operation is not expressly allowed using the allowed territories (“No” in decision block 622), the list of denied (i.e. unlisted) territories (or “denied locations') are accessed (act 623). For instance, the source system may access the denied territories field 412 of the location data 400 corresponding to the file system entity. The source system then determines (decision block 624) whether or not the requested operation is expressly banned by any of the permitted territories in which the requestors location is or is within.”);
VoBa, Hippelainen and Plumb are from similar field of technology. Prior to the instant application’s effective filling date, there was a need to provide a method that uses a LiFi (Light Fidelity) network to communicate between systems in a datacenter to provide assurance that software is running in an authorized geographic location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Plumb’s system into VoBa-Hippelainen system, with a motivation to provide a method for identify the location status associated with a requestor, in order to authorized the requested action. (Plumb, Parag. [0036]).

As per claim 14, the rejection of claim 8 it is incorporated. In addition, it is a system claim that recites similar limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourque et al. (US 2016/0241996): In an embodiment, presenting computer datacenter information comprises a server computer system that is coupled to a plurality of internetworking devices. The plurality of internetworking devices is configured to emit device location information. The server computer system receives the device location information from one or more internetworking devices, where the device location information is based on a particular proximity to a mobile computing device. The server computer system determines a geo-location and proximity of the mobile computing device relative to the one or more internetworking devices. The server computer system then selects device related information for a particular internetworking device, of the one or more internetworking devices, that has closest proximity to the determined geo-location of the mobile computing device. The server computer system then modifies a level of detail of the device related information based upon proximity of the mobile computing device and the particular internetworking device. The server computer system presents the device related information for the particular internetworking device, to the mobile computing device. 
DeCesaris (US 2016/0174184): the invention provide a method, system and computer program product for dynamically locating a device within a data center. A method for dynamically locating a device within a data center includes wirelessly receiving in a fixed device amongst a multiplicity of devices in a data center, a request from a mobile device to locate a target device amongst the devices. The method also includes broadcasting a request to the multiplicity of devices to establish respective wireless identifiers based upon a proximity of each of the multiplicity of the devices to the target device relative to adjacent ones of the devices. The method yet further includes establishing a wireless identifier for the fixed device based upon a wireless identifier of an adjacent one of the devices. Finally, the method includes returning to the mobile device by the fixed device the established wireless identifier for the fixed device.

Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498          

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498